UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-6461 GENERAL ELECTRIC CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1500700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At April 30, 2009, 3,985,404 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $14 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Corporation Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 50 Part II – Other Information Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 6. Exhibits 52 Signatures 53 Forward-Looking Statements This document contains “forward-looking statements”- that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: the severity and duration of current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of U.S. and foreign government programs to restore liquidity and stimulate national and global economies; the impact of conditions in the financial and credit markets on the availability and cost of our funding and on our ability to reduce our asset levels and commercial paper exposure as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the soundness of other financial institutions with which we do business; the level of demand and financial performance of the major industries we serve, including, without limitation, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks; strategic actions, including acquisitions and dispositions and our success in integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements. General Electric Capital Corporation and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended March 31 (In millions) 2009 2008 Revenues Revenues from services (Note 3) $ 13,336 $ 16,756 Sales of goods 273 367 Total revenues 13,609 17,123 Costs and expenses Interest 5,090 6,079 Operating and administrative 3,858 4,532 Cost of goods sold 224 317 Investment contracts, insurance losses and insurance annuity benefits 73 143 Provision for losses on financing receivables 2,322 1,333 Depreciation and amortization 2,173 2,121 Total costs and expenses 13,740 14,525 Earnings (loss) from continuing operations before income taxes (131 ) 2,598 Benefit (provision) for income taxes 1,155 (81 ) Earnings from continuing operations 1,024 2,517 Loss from discontinued operations, net of taxes (Note 2) (3 ) (46 ) Net earnings 1,021 2,471 Less net earnings attributable to noncontrolling interests 50 36 Net earnings attributable to GECC 971 2,435 Dividends − (1,130 ) Retained earnings at beginning of period 45,472 40,513 Retained earnings at end of period $ 46,443 $ 41,818 Amounts attributable to GECC Earnings from continuing operations $ 974 $ 2,481 Loss from discontinued operations, net of taxes (3 ) (46 ) Net earnings attributable to GECC $ 971 $ 2,435 See accompanying notes. (3) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Financial Position March 31, December 31, (In millions) 2009 2008 (Unaudited) Assets Cash and equivalents $ 43,984 $ 36,430 Investment securities (Note 5) 20,584 19,318 Inventories 65 77 Financing receivables – net (Notes 6 and 7) 352,697 370,592 Other receivables 21,145 22,175 Property, plant and equipment, less accumulated amortization of $25,564 and $29,026 58,153 64,043 Goodwill (Note 8) 24,278 25,204 Other intangible assets – net (Note 8) 2,982 3,174 Other assets 87,154 84,201 Assets of businesses held for sale − 10,556 Assets of discontinued operations (Note 2) 1,464 1,640 Total assets $ 612,506 $ 637,410 Liabilities and equity Short-term borrowings (Note 9) $ 170,884 $ 188,601 Accounts payable 12,371 14,863 Long-term borrowings (Note 9) 318,293 321,755 Investment contracts, insurance liabilities and insurance annuity benefits 10,851 11,403 Other liabilities 22,811 30,629 Deferred income taxes 8,845 8,112 Liabilities of businesses held for sale − 636 Liabilities of discontinued operations (Note 2) 737 799 Total liabilities 544,792 576,798 Capital stock 56 56 Accumulated other comprehensive income – net(a) Investment securities (2,053 ) (2,013 ) Currency translation adjustments (4,361 ) (1,337 ) Cash flow hedges (2,530 ) (3,253 ) Benefit plans (359 ) (367 ) Additional paid-in capital 28,421 19,671 Retained earnings 46,443 45,472 Total GECC shareowner’s equity 65,617 58,229 Noncontrolling interests(b) 2,097 2,383 Total equity 67,714 60,612 Total liabilities and equity $ 612,506 $ 637,410 (a) The sum of accumulated other comprehensive income − net was $(9,303) million and $(6,970) million at March 31, 2009 and December 31, 2008, respectively. (b) Included accumulated other comprehensive income attributable to noncontrolling interests of $170 million and $204 million at March 31, 2009 and December 31, 2008, respectively. See accompanying notes. (4) General Electric Capital Corporation and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) Three months ended March 31 (In millions) 2009 2008 Cash flows – operating activities Net earnings attributable to GECC $ 971 $ 2,435 Loss from discontinued operations 3 46 Adjustments to reconcile net earnings attributable to GECC to cash provided from operating activities Depreciation and amortization of property, plant and equipment 2,173 2,121 Increase (decrease) in accounts payable (2,241 ) 780 Provision for losses on financing receivables 2,322 1,333 All other operating activities (7,909 ) (2,892 ) Cash from (used for) operating activities – continuing operations (4,681 ) 3,823 Cash from (used for) operating activities – discontinued operations (28 ) 348 Cash from (used for) operating activities (4,709 ) 4,171 Cash flows – investing activities Additions to property, plant and equipment (1,889 ) (2,914 ) Dispositions of property, plant and equipment 1,091 3,177 Increase in loans to customers (50,012 ) (88,376 ) Principal collections from customers – loans 64,553 77,000 Investment in equipment for financing leases (2,505 ) (6,291 ) Principal collections from customers – financing leases 4,332 4,581 Net change in credit card receivables 2,491 2,128 Payments for principal businesses purchased (6,822 ) (12,652 ) Proceeds from principal business dispositions 8,846 4,305 All other investing activities (1,457 ) (1,747 ) Cash from (used for) investing activities – continuing operations 18,628 (20,789 ) Cash from (used for) investing activities – discontinued operations 30 (339 ) Cash from (used for) investing activities 18,658 (21,128 ) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (20,000 ) 3,527 Newly issued debt Short-term (91 to 365 days) 1,031 331 Long-term (longer than one year) 29,943 35,548 Non-recourse, leveraged lease − 57 Repayments and other debt reductions Short-term (91 to 365 days) (23,491 ) (18,380 ) Long-term (longer than one year) (1,771 ) (2,336 ) Non-recourse, leveraged lease (395 ) (348 ) Dividends paid to shareowner − (1,130 ) Capital contribution and share issuance 8,750 − All other financing activities (460 ) 633 Cash from (used for) financing activities – continuing operations (6,393 ) 17,902 Cash from (used for) financing activities – discontinued operations − − Cash from (used for) financing activities (6,393 ) 17,902 Increase in cash and equivalents 7,556 945 Cash and equivalents at beginning of year 36,610 8,907 Cash and equivalents at March 31 44,166 9,852 Less cash and equivalents of discontinued operations at March 31 182 309 Cash and equivalents of continuing operations at March 31 $ 43,984 $ 9,543 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Our financial statements are prepared in conformity with the U.S. generally accepted accounting principles (GAAP). These statements include all adjustments (consisting of normal recurring accruals) that we considered necessary to present a fair statement of our results of operations, financial position and cash flows. The results reported in these condensed, consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. It is suggested that these condensed, consolidated financial statements be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2008 (2008 Form 10-K). See Note 1 to the consolidated financial statements in our 2008 Form 10-K which discusses our consolidation and financial statement presentation. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. All of the outstanding common stock of General Electric Capital Corporation (GE Capital or GECC) is owned by General Electric Capital Services, Inc. (GECS), all of whose common stock is owned by General Electric Company (GE Company or GE). Our financial statements consolidate all of our affiliates – companies that we control and in which we hold a majority voting interest. We also consolidate the economic interests we hold in certain businesses within companies in which we hold a voting equity interest and are majority owned by our ultimate parent, butwhich we have agreedto actively manage and control. GECC includes Commercial Lending and Leasing (CLL), Consumer (formerly GE Money), Real Estate, Energy Financial Services and GE Commercial Aviation Services (GECAS). During the first quarter of 2009, we transferred Banque Artesia Nederland N.V. (Artesia) from CLL to Consumer. Details of total revenues and segment profit by operating segment can be found on page 33 of this report. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. We label our quarterly information using a calendar convention, that is, first quarter is labeled as ending on March 31, second quarter as ending on June 30, and third quarter as ending on September 30. It is our longstanding practice to establish interim quarterly closing dates using a fiscal calendar, which requires our businesses to close their books on either a Saturday or Sunday, depending on the business. The effects of this practice are modest and only exist within a reporting year. The fiscal closing calendar from 1993 through 2013 is available on our website, www.ge.com/secreports. Accounting changes Effective January 1, 2008, we adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) 157, Fair Value Measurements, for all financial instruments and non-financial instruments accounted for at fair value on a recurring basis. Effective January 1, 2009, we adopted SFAS 157 for all non-financial instruments accounted for at fair value on a non-recurring basis. SFAS 157 establishes a new framework for measuring fair value and expands related disclosures. See Note 10. On January 1, 2009, we adopted SFAS 141(R), Business Combinations. This standard significantly changes the accounting for business acquisitions both during the period of the acquisition and in subsequent periods. Among the more significant changes in the accounting for acquisitions are the following: · Acquired in-process research and development (IPR&D) is accounted for as an asset, with the cost recognized as the research and development is realized or abandoned. IPR&D was previously expensed at the time of the acquisition. · Contingent consideration is recorded at fair value as an element of purchase price with subsequent adjustments recognized in operations. Contingent consideration was previously accounted for as a subsequent adjustment of purchase price. · Subsequent decreases in valuation allowances on acquired deferred tax assets are recognized in operations after the measurement period. Such changes were previously considered to be subsequent changes in consideration and were recorded as decreases in goodwill. (6) · Transaction costs are expensed. These costs were previously treated as costs of the acquisition. In April 2009, the FASB issued FASB Staff Position (FSP) FAS 141(R)-1, Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies, which amends the accounting in SFAS 141(R) for assets and liabilities arising from contingencies in a business combination. The FSP is effective January 1, 2009, and requires pre-acquisition contingencies to be recognized at fair value, if fair value can be reasonably determined during the measurement period. If fair value cannot be reasonably determined, the FSP requires measurement based on the recognition and measurement criteria of SFAS 5, Accounting for Contingencies. On January 1, 2009, we adopted SFAS 160, Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51, which requires us to make certain changes to the presentation of our financial statements. This standard requires us to classify noncontrolling interests (previously referred to as “minority interest”) as part of consolidated net earnings ($50 million and $36 million for the three months ended March 31, 2009 and 2008, respectively) and to include the accumulated amount of noncontrolling interests as part of shareowner’s equity ($2,097 million and $2,383 million at March 31, 2009 and December 31, 2008, respectively). The net earnings amounts we have previously reported are now presented as "Net earnings attributable to GECC".Similarly, in our presentation of shareowner’s equity, we distinguish between equity amounts attributable to GECC shareowner and amounts attributable to the noncontrolling interests – previously classified as minority interest outside of shareowner’s equity. In addition to these financial reporting changes, SFAS 160 provides for significant changes in accounting related to noncontrolling interests; specifically, increases and decreases in our controlling financial interests in consolidated subsidiaries will be reported in equity similar to treasury stock transactions. If a change in ownership of a consolidated subsidiary results in loss of control and deconsolidation, any retained ownership interests are remeasured with the gain or loss reported in net earnings. 2.
